Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 1 of 12




           EXHIBIT B
      Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 2 of 12




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

                    Plaintiffs,

v.                                            Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

                    Defendants.


                   DECLARATION OF JOEL SELANIKIO, MD

      I, Joel Selanikio, MD, declare and state as follows:

      1.     I am over the age of eighteen (18) years, competent to testify to the

matters contained in this declaration, and testify based on my acquired education,

training and experience over the course of my career, and my own personal

knowledge. I have attached my curriculum vitae as Attachment 1.

      2.     I have been a physician epidemiologist for approximately 25 years. In

that role I study patterns of human disease with the goal of reducing it.

      3.     From 1995 to 1998, I received training as a physician epidemiologist

while serving as an epidemic intelligence service officer at the United States Centers

for Disease Control and Prevention (CDC). During this period, I led environmental

outbreak investigations in Chicago, Haiti and Borneo, and post-disaster rapid needs

assessments in various settings.

      4.     Beginning in 1998, I was a staff epidemiologist and medical officer at

the CDC, involved in numerous efforts around the world to chart the patterns of the
      Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 3 of 12




outbreak of human disease with the goal of reducing it. I also served within the office

of the Secretary of Health and Human Services in the aftermath of the September 11

attacks, working on our response to the anthrax letters as well as planning for

chemical and biological attacks. I have additionally volunteered to respond to various

events of global health concern, including the 2014-2015 Ebola outbreak in West

Africa.

      5.     I am familiar with the coronavirus that causes COVID-19 from a clinical

perspective, including its causes and conditions, its transmission and its ability to

quickly spread through congregate settings.

      6.     From March through May 2020, I served as a Consultant Epidemiologist

for COVID-19 Response with the District of Columbia Department of Health (DOH).

One of my responsibilities in that position was to confer with the medical staff at

Saint Elizabeths Hospital as to evolving standards and practices in fighting the

spread of the disease within the institution.

      7.     During my work as a consultant to DOH, I had numerous conversations

and email correspondence with Elaine Tu, the Infection Control Coordinator for Saint

Elizabeths. We discussed CDC guidance on COVID-19 infection control measures

such as cohorting, testing, and returning healthcare workers to work.

      8.     Testing capacity for COVID-19 in the District was severely limited

through April 2020. Based on CDC guidance at the time, DOH policy did not

recommend testing of asymptomatic patients in the Hospital. In conversations with




                                          2
      Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 4 of 12




Ms. Tu, she often requested increased testing capability for patients in Saint

Elizabeths that went beyond the minimum recommended by the CDC and DOH.

      9.      In discussions regarding the cohorting of COVID-positive patients, I

advised Ms. Tu that the hospital could use its Therapeutic Learning Centers (TLC),

a large gymnasium-like room on each side of the hospital, as housings for

asymptomatic patients if necessary to create a unit to cohort patients. The Hospital’s

plan for housing non-COVID-positive, asymptomatic patients in the TLC allowed

enough space for patients to practice social distancing for infection transmission

prevention.

      10.     On April 17, 2020, I was asked to accompany a team of doctors from the

CDC on a visit to Saint Elizabeths. During the visit, I personally observed patients

on units 1A, 1B, 1C, ID and the TLC. Personnel in attendance from the CDC agreed

that the Hospital’s use of the TLC as an additional housing unit was an appropriate

use of the space.

      11.     Based on my previous conversations with Ms. Tu, my understanding of

Saint Elizabeths infection control measures, my observations, and my conversations

with CDC personnel during our visit to the facility, it is my opinion that Saint

Elizabeths practices related to the cohorting, isolation and quarantine of patients at

that time complied with CDC and DOH guidance.

      12. In my conversations with Ms. Tu, which continued into early May, she

made it clear numerous times that Saint Elizabeths was following CDC and DOH

guidance for testing of patients with symptoms consistent with COVID-19 (persons



                                          3
      Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 5 of 12




under investigation, PUIs). She also consistently indicated that Saint Elizabeths was

following that guidance for “clearing” COVID-19 patients (removing them from

COVID-19 units) only after they had tested negative in two separate tests at least 24

hours apart, and clearing PUIs (removing them from PUI units) only after they had

tested negative in at least one test, which was also consistent with CDC and DOH

guidelines.

      13.     I have reviewed the April 16, 2020 Amended Complaint in Costa v.

Bazron, No. 1:19-cv-3185, the Court’s temporary restraining order, the oral and

written reports of Dr. Ronald Waldman and Joan Hebden, and the CDC guidance for

healthcare facilities and long-term care facilities. I have also reviewed the seven

administrative guidelines issued by the Department of Behavioral Health and Saint

Elizabeths Hospital between January 29, 2020, and April 27, 2020.

      14.     CDC recommendations regarding COVID-19 infection prevention

measures have changed frequently. As an example, on May 2, 2020, the CDC issued

guidance to nursing homes stating the “first step of a test-based prevention strategy

should ideally be a point prevalence survey (PPS) of all residents and all [healthcare

professionals] in the facility” (i.e., including all asymptomatic people in the facility).

I have performed an internet search for mention of PPS in the context of COVID-19

and nursing homes or long-term care facilities, and am unable to find CDC guidance

that recommended a PPS for nursing home or long-term care facilities before the

recommendation posted on May 2, 2020. See https://www.cdc.gov/coronavirus/2019-

ncov/hcp/nursing-homes-testing.html.



                                            4
      Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 6 of 12




      I declare under the penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.


  May 18, 2020
________________________                _____________________ ______________
DATED                                   JOEL SELANIKIO, MD




                                          5
Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 7 of 12




ATTACHMENT 1
                   Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 8 of 12


 Joel Selanikio, MD
 Service | Health | Tech | Design



                         Summary
                         Dr. Selanikio is an award-winning physician, TED speaker, health and technology futurist,
                         emergency responder, and innovator whose broad career has allowed him to observe and
                         leverage the great technological changes of our time as few others have done.

                         A founding member of the World Health Organization Digital Health Roster of Experts,
                         named as a “powerful innovator” by Forbes, he is a recipient of both the $100,000
1505 Church St NW
                         Lemelson-MIT Award for Sustainable Innovation and the Wall Street Journal Technology
Washington, DC 20005
                         Innovation Award for Healthcare for his work in healthcare technology. This work includes
                         the ongoing development of Magpi, a user-funded, self-supported health-oriented mobile
202.468.7227
                         data collection system which was the first cloud computing application created for global
joel@futurehealth.live
@jselanikio              health purposes, and the first to use “freemium” tiered pricing to provide universal access.
www.futurehealth.live
                         Dr. Selanikio is a frequent keynote speaker and consultant in the areas of health technology
                         (including AI, big data, and mobile), disaster response, and the business of healthcare. He
                         has consulted and/or spoken at Davos, Foo Camp, WHO, UNICEF, IFRC, Harvard, MIT,
                         Stanford, Google, DARPA, CNN, Fox News, the Clinton Global Initiative, the Royal Society
                         of Medicine, and for the pharmaceutical and healthcare industry – and has been profiled by
                         the Guardian, Wired, Forbes, TED, The Economist, The Wall Street Journal, Fox News, the
                         BBC, NPR, Information Week, and the Washington Post, among many other publications.

                         An emergency responder and former CDC epidemiologist and outbreak investigator, in
                         December 2014 - January 2015, he was the lead physician at the IMC Ebola Treatment
                         Center at Lunsar, Sierra Leone. As an officer of the Public Health Service, Dr. Selanikio
                         served as Chief of Operations for the HHS Secretary's Emergency Command Center after
                         the 9/11 attacks. In 2005, he was given the Haverford Award for Humanitarian Service for
                         his work in treating tsunami victims in Aceh.

                         Dr. Selanikio continues to practice pediatrics at Georgetown University Hospital in
                         Washington, DC, USA.

                         Contents
                            Summary                                                                            1
                            Selected Video Presentations                                                       2
                            Selected Recent Public Presentations                                               2
                            Selected Press, Blogs, & Interviews                                                3
                            Selected Magpi-Related Awards                                                      3
                            Experience                                                                         3
                            Clinical Medical Career and Education                                              4
                            Selected Non-Magpi-Related Awards                                                  4
                            Selected Publications                                                              5
                            Patents                                                                            5
                   Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 9 of 12
                                                                                                          CV: Joel Selanikio, MD



                         Selected Video Presentations
                         Collaboration and Science clip (2018)

                         TED (2013)

                         Ivey Global Health Conference (2013)

                         Royal Society of Medicine Lecture (2011)

                         World Economic Forum “Tech for Society” Panel, Davos (2010)

                         Lemelson-MIT Innovation Prize Lecture (2009)




1505 Church St NW        Selected Recent Public Presentations
Washington, DC 20005     Keynote at IMSH (Texas 2019): Medical Simulation and the Future of Healthcare

202.468.7227             Keynote at Genentech Annual Meeting (California 2019): Artificial Intelligence and Health
joel@futurehealth.live
@jselanikio              Keynote at Mercy Health Annual Meeting (California 2019): Disruption, Health, and Healthcare
www.futurehealth.live
                         Keynote at Health Research Board of Ireland (Dublin 2018): Artificial Intelligence and Health Research

                         Presentation at EAPS Paris (Paris 2018): AI, Big Data, and Global Health

                         Keynote at Bayer MS Conference (Porto 2018): Collaboration in Science and Medicine

                         Keynote at Bayer Heart Conference (Lisbon 2018): Collaboration in Science and Medicine

                         Keynote at Biogen HackIT conference (Boston 2018): The Disruption of Healthcare

                         Keynote at ZS Associates Annual Meeting (Santa Barbara, 2017): Coming Changes to Healthcare

                         Keynote at Genentech Annual Principals Retreat (Sonoma, 2017): AI and Healthcare

                         Keynote at CHIME/HIMMS CIO Forum (Orlando, 2017): “The Coming Collapse of the Healthcare
                         System”

                         Keynote at Pharmaceutical Management Society Association annual conference (Orlando, 2017): “The
                         End of Healthcare? / How Information Technology Will Rapidly Change Healthcare and Increase
                         Health”

                         Keynote at BeWell Conference (Lisbon, 2016): “Big Data and Healthcare”

                         Keynote at Orthopedic Research Society Annual Meeting (Orlando, 2016): “Big Data, Healthcare, and
                         Research”

                         Keynote at Novartis MS Days (Istanbul, 2016): “Big Data and Health”




                                                                                                                          2 of 5
                  Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 10 of 12
                                                                                                            CV: Joel Selanikio, MD



                         Selected Press, Blogs, & Interviews
                         Coronavirus Journalism: What They Put In, What They Leave Out

                         Selected Coronavirus Data Visualizations

                         CoronaGeddon 2020: Why Every Map You've Seen of the Outbreak is Wrong

                         Consumerization Hits Health, in a Big Way

                         CGTN: Coronavirus and the Elderly (2020)

                         CGTN: Fusion of Artificial Intelligence and Healthcare (2018)

                         Fox Business: Ebola

                         NPR: “Death Becomes Disturbingly Routine: Diary of an Ebola Doctor” (2015)
1505 Church St NW        The Guardian (2013)
Washington, DC 20005
                         The Economist (2011)
202.468.7227             Voice of America (2010)
joel@futurehealth.live
                         Wired (2010)
@jselanikio
www.futurehealth.live    The Washington Post (2005)


                         Selected Magpi-Related Awards
                         ComputerWorld 21st Century Achievement Award - 2012
                         For “visionary applications of information technology promoting positive social, economic and
                         educational change”.
                         FRIDA Award – 2010
                         For contributing to the development of the information society in Latin America.
                         FastCompany magazine “Social Enterprise of the year” award — 2009
                         Wall Street Journal Award for Technological Innovation in Healthcare — 2009
                         For development of the Magpi (nee EpiSurveyor) mobile electronic data collection system.
                         Lemelson-MIT $100,000 Award for Sustainable Innovation — 2009
                         For development of the Magpi (nee EpiSurveyor) mobile electronic data collection system.
                         Knight News Challenge $300,000 Award – 2008
                         For creation of innovative SMS-based system for distribution of news in developing countries.
                         Tech Museum award for Health — 2008
                         Stockholm Challenge: “Best use of ICT for health” — 2008
                         For implementation, with WHO, of the Magpi (nee EpiSurveyor) mobile electronic data collection
                         system throughout sub-Saharan Africa.


                         Experience
                         CEO and co-founder, Magpi (www.magpi.com) — 2003-present

                         Consultant Epidemiologist for COVID-19 Response, DC Department of Health, Mar - May
                         2020

                         World Health Organization Digital Health Roster of Experts – 2019 to present

                         Attending Pediatrician, Georgetown Hospital — 2003-present



                                                                                                                            3 of 5
                  Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 11 of 12
                                                                                                         CV: Joel Selanikio, MD


                         Advisor to DARPA and to the Chairman of the Joint Chiefs of Staﬀ on Ebola – 2014-2015

                         Board Member, FrontlineSMS — 2012-2015
                         Advised leading provider of SMS and other tech services to the international development community

                         Senior Technical Advisor, American Red Cross, Washington DC — 2003-2004
                         Provided technical expertise on data collection and analysis for public health and humanitarian
                         operations in developing countries, with emphasis on mobile technology.

                         Chief of Current Operations , HHS Secretary’s Emergency Operations Center, Department of
                         Health and Human Services, Washington, DC — 2001-2004
                         Emergency assignment for response to September 11th and anthrax attacks. Provided daily anthrax
                         briefs to HHS Secretary. Coordinated information collation and distribution to HHS Secretary from
                         CDC, FDA, FBI and other agencies throughout anthrax emergency.
1505 Church St NW
Washington, DC 20005     Director of Medical Programs / Director of Research, Center of Excellence in Disaster
                         Management & Humanitarian Assistance (a WHO collaborating center), Tripler Army Medical
202.468.7227             Center, Honolulu HI — 1998-2001
joel@futurehealth.live   Assignment from CDC to DOD. Responsibilities included oversight of staff of 10 pursuing operational
@jselanikio              research in fields of refugee health and mass casualty care, including development of systems for
www.futurehealth.live    mobile nutritional assessment and early warning outbreak recognition, and training and educational
                         materials for US military mass casualty care and response-to-terrorism programs.

                         Epidemic Intelligence Service Oﬃcer / Medical Oﬃcer, US Centers for Disease Control and
                         Prevention (CDC), Atlanta GA — 1995-1998
                         Led environmental outbreak investigations in Haiti and Borneo, post-disaster rapid needs
                         assessments in the Caribbean, and field research in malaria in support of WHO Integrated
                         Management of Childhood Illness (IMCI) program.


                         Clinical Medical Career and Education
                         Attending Pediatrician, Georgetown University Hospital, Washington DC— 2002-present
                         DC medical license initially granted 2002. VA medical license initially granted 2004.

                         Lead Physician, IMC Ebola Treatment Center, Lunsar, Sierra Leone — Dec 2014 - Jan 2015

                         M.D., Brown University School of Medicine, Providence RI — 1988-1992

                         B.A., Haverford College, Haverford PA — 1982-1986



                         Selected Non-Magpi-Related Awards
                         Haverford College Award — 2005
                         For “exemplary service to humanity” in responding to the tsunami disaster in Sumatra, Indonesia, in
                         January 2005.

                         HHS Secretary’s Award for Outstanding Service — 2003
                         For response to the terrorist attacks of 2001.

                         US Public Health Service Meritorious Service Medal — 2003
                         For meritorious service as Chief of Current Operations in the Secretary’s Command Center during the
                         anthrax attacks of 2001 and subsequently as the first acting director of the Office of Planning and
                         Emergency Response Coordination.


                                                                                                                           4 of 5
                  Case 1:19-cv-03185-RDM Document 90-2 Filed 05/18/20 Page 12 of 12
                                                                                                          CV: Joel Selanikio, MD


                         US Army Meritorious Service Medal — 2002
                         For “meritorious service as director of Public Health and Research, Center of Excellence in Disaster
                         Management and Humanitarian Assistance, Tripler Army Medical Center, Hawaii”.

                         HHS Secretary’s Award for Outstanding Service — 1998
                         For response to the Haiti epidemic in 1996.

                         CDC Mackel Award — 1997
                         For best investigation combining field epidemiology and laboratory work, as co-investigator of renal
                         failure epidemic in Haiti in 1997.


                         Selected Publications
1505 Church St NW        Selanikio, Joel. “Mobile Electronic Health Surveys and Data Collection: History and Practical Points to
Washington, DC 20005     Consider.” Global Health Informatics: Principles of EHealth and MHealth to Improve Quality of Care.
                         Ed. Leo Anthony G. Celi et al. Boston: MIT Press, 2017.
202.468.7227
                         Selanikio, Joel. “Bringing the Silicon Valley Revolution in Technology and Business to Global Health.”
joel@futurehealth.live
@jselanikio              Social Entrepreneurship and Innovation: International Case Studies and Practice. Ed. Ken Banks.
www.futurehealth.live    London: Kogan Page, 2016.

                         Selanikio, Joel. “Data-Powered Development.” Rise of the Reluctant Innovator. Ed. Ken Banks.
                         London: London Publishing Partnership, 2013

                         Selanikio, Joel. Mobile Phones and the Power of Data Collection, National Geographic Newswatch,
                         2011, http://newswatch.nationalgeographic.com/2011/11/17/mobile-phones-and-the-power-of-data-
                         collection/

                         Selanikio, Joel. The Invisible Computer Revolution, BBC News, 2008, http://news.bbc.co.uk/2/hi/
                         technology/7106998.stm

                         Smith S, Joshi U, Grabowsky M, Selanikio J, et al. Evaluation of Bednets After 38 Months of
                         Household Use in Northwest Ghana. Am. J. Trop. Med. Hyg., 77(Suppl 6), 2007, pp. 243–248

                         Grabowsky M, Nobiya T, Selanikio J. Sustained high coverage of insecticide-treated bednets through
                         combined Catch-up and Keep-up strategies. Trop Med Int Health 2007, 12 (7) pp 815-22


                         Patents
                         Pharmaceutical Compositions and Methods for Verifying Dosing Compliance (Patent
                         13/095,834 Pending)

                         Wearable Wireless Electronic Patient Data Communications and Physiological Monitoring
                         Device (Patent 12/208,540)




                                                                                                                           5 of 5
